ORDER
PER CURIAM.
Konstantinos K. Totsikas appeals and Carla Totsikas cross-appeals the Second Amended Judgment and Decree of Dissolution of Marriage entered in the Cole County Circuit Court. The judgment dissolved the marriage of Konstantinos K. Totsikas and Carla Totsikas and awarded custody and visitation of the three minor children born to the parties during the marriage. Each party raises four of the eight points on appeal. Mr. Totsikas claims the trial court: (1) erred in ordering that the visitation schedule change upon the first child beginning school because the order is not supported by substantial evidence and is not in the children’s best interests; (2) erred in ordering that the visitation schedule change upon the first child beginning school because the order is a conditional judgment and violates section 452.410; (3) erred in awarding Ms. Totsikas sole physical custody as opposed to awarding both Mr. and Ms. Totsikas joint physical custody of the children; and (4) erred in ordering Mr. Totsi-kas to pay all of the Guardian Ad Litem (GAL) fees. Ms. Totsikas claims the trial court: (1) erred in denying her request to relocate the children to West Virginia; (2) *122erred in its calculation of the Form 14 child support amount; (3) erred in denying her request for maintenance; and (4) erred in denying her request that Mr. Totsikas pay her attorney’s fees. All points are denied, and the judgment is affirmed. Rule 84.16(b).